Mr. Chief Justice Siiepaed
delivered the opinion of the Court:
We are of the opinion that this is a case of equity jurisdiction. The title to the automobiles remained in the Michigan Buggy Company, and passed into the possession of Probey as its agent. By subsequent assignments the property passed into the hands of succeeding assignees with each of whom, including the plaintiff, Probey agreed to hold the said automobiles as the property of the assignees, and to account therefor under the terms of his agency. He made himself the agent of each assignee in succession, including the plaintiff. When the automobiles were demanded he refused to deliver and also to make any account of his agency. His relation was fiduciary. He was intrusted with the automobiles for sale, and it was his duty to account for the net proceeds thereof immediately upon the sales. Instead of doing this, as alleged, he secreted or disposed of the automobiles, and the place of their *392deposit or keep is unknown to complainant and only within the knowledge of the defendant, who is now insolvent. It was his duty to turn over the automobiles on demand, or such of them as were left, to the complainant, and to pay over the net proceeds of such as may have been sold under his agency. Under the allegations of the bill it is impossible for the complainant to ascertain where the said automobiles are, or what has become of them, or how many of them have been sold, and what amount of proceeds said Probey has in his hands received from his •agency sales.
It seems to us that without discovery complainant will be practically remediless. He has a right not only to know where his property is situated, so that he may take possession of it, but also to know what amount of money has been realized by his agent from the sale of any automobile, and to have him account for and pay over the same.
The question of equity jurisdiction for discovery and relief is quite fully discussed in George v. Ford, 36 App. D. C. 315—329, which need not here, be reviewed.
We are of opinion that the motion to dismiss should have been overruled, and that complainant is entitled to a complete discovery under oath by defendant Probey, and to such further and incidental relief as the court having jurisdiction of the general suhject-matter may find it equitable to award.
The decree is reversed, with costs, and the cause remanded for further proceedings not inconsistent with this opinion.

Reversed.